Blandford, J.
1. Although a municipal corporation had the right under its charter, to establish a system of grading and drainage, yet this-*303must be done so that it will not prove a nuisance to the citizens; and if a culvert were dug across a street whereby the surface water from the lands of adjacent proprietors was gathered, charged with the filth of sinks, and thrown upon the land of another, producing noxious scents and sickness, and rendering the enjoyment of her property impossible, the city would be liable for damages. Reid vs. City of Atlanta, (February term, 1885.)
Frank A. Arnold; Reuben Arnold, for plaintiff in error.
W. T. Newman; E. A. Angier, for defendant.
2. The sewer being under the control of the city, if it be a nuisance, the city alone could abate it, and not to do so would be equivalent to maintaining and keeping it up; it would be a continuing nuisance, and for its maintainance the city would be liable.
(a) The evidence was sufficient to carry the case to the jury, and a non-suit was wrong.
Judgment reversed.